DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This Office Action is responsive to the Amendment submitted on June 24, 2022.  Claims 1-20 are pending for examination.  Claims 1, 8, and 14 are independent claims.
	
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes multiple claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are recited in claims 1-4 and 14-16 with functional language italicized and generic placeholder and linking phrase in bold for claims 1-4 and 14-16:

1.  An apparatus for detecting faults in a communication interface, the communication interface connected to a field device and a device bus, the apparatus comprising: 
a)  a controller configured to generate a device bus communication signal; 
b)  a programming unit communicatively connected to the controller and a controller interface, the programming unit configured to: 
a. detect faults in the communication interface; and 
b. generate periodic diagnostic pulses; 
c)  a transformer having a first winding connected to the controller interface and a second winding connected to the device bus; 
d)  a multiplexer connected to the programming unit configured to periodically apply the diagnostic pulses from the programming unit to the first winding; 
e)  an isolation unit connected to the programming unit configured to periodically apply the diagnostic pulses from the programming unit to the second winding, 
f)  a sense resistor connected in series to the first winding of the transformer; and
g)  a sensing unit connected to the sense resistor and the programming unit, wherein the sensing unit is arranged to determine a voltage across the sense resistor, communicating the sensed voltage to the programming unit. 

2.  The apparatus of claim 1, wherein the programming unit is configured to: receive a field bus communication signal from the controller. 

3.  The apparatus of claim 1, wherein the programming unit is configured to: generate a diagnostic pulse based on a field bus communication signal.  

4.  The apparatus of claim 1, wherein the programming unit is configured to: detect a fault in the transformer based on a signal from sensing unit. 

14.  A system for detecting faults in a communication interface, the communication interface connected to a field device and a device bus, the system comprising: 
at least a programming unit configured to:
a)  generate periodic diagnostic pulse by the programing unit, the programming unit communicatively connected to a controller and a controller interface, 
b)  provide the diagnostic pulse to a multiplexer to periodically apply the diagnostic pulse from the programming unit to a first winding of a transformer; and 
c)  provide the diagnostic pulse to an isolation unit to periodically pass the diagnostic pulse from the programming unit to a second winding of the transformer; and
at least a sensing unit configured to: 
d)  sense a voltage drop across a sense resistor, the sensing unit having an input connected to the sense resistor and an output connected to the programming unit; 
e)  compare the voltage drop across the sense resistor with a reference value voltage value; 
f)  communicate a sense signal based on the comparison to the programming unit; and 
g)  switch from one of a primary or a secondary module to other of the one of the primary or the secondary module, based on the sense signal. 

15.  The system of claim 14, wherein the programming unit is configured to: 
receive a field bus communication signal from the controller and generate the diagnostic pulse based on the field bus communication signal. 

16.  The system of claim 14, wherein the programming unit is configured to: 
detect a fault in the transformer based on a signal from sensing unit. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The portions of the specification that describe the corresponding structure that performs the claimed functions for claims 1-4 and 14-16  are shown in Fig. 3 and described in paragraphs [0039]-[0051] of the originally filed specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
	With regards to the 35 U.S.C. 112(f) interpretation of the claim limitations “the sensing unit” and “ the isolation unit” in claims 1, 14, and 20, Applicant’s arguments are persuasive for these claim limitations and these limitations are not being interpreted under 35 U.S.C. 112(f).
With regards to the 35 U.S.C. 112(f) interpretation of the claim limitation “the programming unit” in claims 1-4 and 14-16, Applicant’s arguments are not persuasive for this claim limitation and this limitation is being interpreted under 35 U.S.C. 112(f). Applicant’s representative on pages 10-11 cites to Dyfan, LLC v. Target Corporation (Fed. Cir., 2021-1725, decided March 24, 2022) that discusses software limitations and gives examples of sufficient structure in the claims to remove the software limitation from interpretation under 35 U.S.C. 112(f) (see top of page 10 in Amendment).  However, the limitation at issue, “the programming unit”, in claims 1-4 and 14-16 of the instant application, is not a software limitation but rather a hardware unit that is a field programmable gate array (FPGA) as admitted by Applicant’s representative on page 10 of the Amendment and described in paragraph 0041 of Applicant’s originally filed specification.  Thus, the first portion of Dyfan discussing software limitations cited by Applicant’s representative is not analogous to the limitation at issue in claims 1-4 and 14-16.
Applicant’s representative then cites to a second portion of Dyfan on page 11 of the Amendment:
We agree that, in a vacuum, the term "system" may well be a nonce term. But in this case, the claim language itself defines the "system" to include specified structure. The "system" limitation in the wherein clause derives antecedent basis from the "system" recited in the preamble, which the claim states comprises "a building" having "a first broadcast short-range communications unit," "a second broadcast short-range communications unit," "code" executed by at least one "mobile device," and "at least one server." '292 patent col. 39 1. 61-col. 421. 18. Each of these limitations recited in the claims are structural components of the "system." (Id., see Dyfan)

Applicant’s representative on page 12 then argues that: 
Similarly, Applicants submit the claimed features (for instance, programming unit…) are functioned as a "verbal construct that may not be recognized as the name of structure," however the claim language itself defines the system to include the specified structure in claims 1-20, specifically claims 1-4, 15, 16, and 20.

The Examiner respectfully disagrees with the Applicant’s argument given above that the claim language in any of claims 1-20 recites sufficient structure for the limitation of “the programming unit”.  Claims 1-4 and 14-16 give further detail on the functions performed by the programming unit hardware, thus, for example, claim 1 recites  “detect faults in the communication interface …generate periodic diagnostic pulses”, clam 4 recites “detect a fault in the transformer based on a signal from sensing unit”, claim 14 recites “provide the diagnostic pulse to an isolation unit”, claim 15 recites “receive a field bus communication signal from the controller and generate the diagnostic pulse based on the field bus communication signal” that are all functions of the programming unit.  Claims 1-20 do not recite any further hardware structure for the programming unit limitation such as describing the FPGA as given in Applicant’s originally filed specification.  Thus, Applicant’s arguments are not persuasive and claims 1-4 and 14-16 limitation of “the programming unit” and corresponding functions given in italics continue to be interpreted under 35 U.S.C. 112(f).

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:

As to independent Claims 1, 8, and 14, each claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.  An apparatus for detecting faults in a communication interface, the communication interface connected to a field device and a device bus, the apparatus comprising: 
a)  a controller configured to generate a device bus communication signal; 
b)  a programming unit communicatively connected to the controller and a controller interface, the programming unit configured to: 
a. detect faults in the communication interface; and 
b. generate periodic diagnostic pulses; 
c)  a transformer having a first winding connected to the controller interface and a second winding connected to the device bus; 
d)  a multiplexer connected to the programming unit configured to periodically apply the diagnostic pulses from the programming unit to the first winding; 
e)  an isolation unit connected to the programming unit configured to periodically apply the diagnostic pulses from the programming unit to the second winding, 
f)  a sense resistor connected in series to the first winding of the transformer; and
g)  a sensing unit connected to the sense resistor and the programming unit, wherein the sensing unit is arranged to determine a voltage across the sense resistor, communicating the sensed voltage to the programming unit. 

8.  A method for detecting faults in a communication interface, the communication interface connected to a field device and a device bus, the method comprising: 
a)  generating periodic diagnostic pulse by a programing unit, the programming unit communicatively connected to a controller and a controller interface, 
b)  providing the diagnostic pulse to a multiplexer to periodically apply the diagnostic pulse from the programming unit to a first winding of a transformer; 
c)  providing the diagnostic pulse to an isolation unit to periodically pass the diagnostic pulse from the programming unit to a second winding of the transformer; 
d)  sensing a voltage drop across a sense resistor, a sensing unit having an input connected to the sense resistor and an output connected to the programming unit; 
e)  comparing the voltage drop across the sense resistor with a reference value voltage value; 
f)  communicating a sense signal based on the comparison to the programming unit; and 
g)  switching from one of a primary or a secondary module to other of the one of the primary or the secondary module, based on the sense signal. 

14.  A system for detecting faults in a communication interface, the communication interface connected to a field device and a device bus, the system comprising: 
at least a programming unit configured to:
a)  generate periodic diagnostic pulse by the programing unit, the programming unit communicatively connected to a controller and a controller interface, 
b)  provide the diagnostic pulse to a multiplexer to periodically apply the diagnostic pulse from the programming unit to a first winding of a transformer; and 
c)  provide the diagnostic pulse to an isolation unit to periodically pass the diagnostic pulse from the programming unit to a second winding of the transformer; and
at least a sensing unit configured to: 
d)  sense a voltage drop across a sense resistor, the sensing unit having an input connected to the sense resistor and an output connected to the programming unit; 
e)  compare the voltage drop across the sense resistor with a reference value voltage value; 
f)  communicate a sense signal based on the comparison to the programming unit; and 
g)  switch from one of a primary or a secondary module to other of the one of the primary or the secondary module, based on the sense signal. 

The elements of independent Claims 1, 8, and 14 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  
Khamesra et al. (U.S. Patent Publ. No. 2020/0412231 A1) teaches communicating fault indications between primary and secondary controller in a secondary-controlled flyback converter.  An apparatus includes a primary-side field effect transistor (FET) coupled to a flyback transformer coupled to the primary-side FET, and a primary-side controller coupled to the flyback transformer. The primary-side controller is configured to receive a signal from a secondary-side controller across a galvanic isolation barrier, apply a pulse signal to the primary-side FET in response to the signal to turn-on and turn-off the primary-side FET, communicate information to the secondary-side controller across the flyback transformer by varying a first pulse width of the pulse signal to a second pulse width and applying the pulse signal with the second pulse width to the primary-side FET.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        
/BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113